Citation Nr: 1528024	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-29 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for residuals of frostbite of the left hand.

2.  Entitlement to an initial evaluation in excess of 20 percent for residuals of frostbite of the right hand.

3.  Entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee, status post anterior cruciate ligament repair.

4. Entitlement to a compensable evaluation for bilateral Adie's Syndrome.

5.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

6.  Entitlement to an effective date prior to October 14, 2011, for the grant of service connection for migraine headaches.

7.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION
The Veteran had a period of active duty for training from March 1983 to July 1983, and served on active duty with the United States Army from November 1983 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and November 2013 rating decisions by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In relevant part, the November 2012 decision granted service connection for frostbite residuals of the left and right hands, rated 0 percent disabling from April 11, 1995; continued a 10 percent evaluation for the right knee disability; and added service connection for Adie's Syndrome of the left eye to the already service-connected right eye Adie's Syndrome effective May 9, 2011, while continuing the noncompensable rating.  In January 2013, a Decision Review Officer (DRO) granted an increased 20 percent rating for frostbite residuals for each hand, effective April 11, 1995.  The Veteran has elected to continue his appeal for yet higher evaluations.

In the November 2013 rating decision, service connection for migraine headaches was granted as secondary to bilateral Adie's Syndrome, and a 30 percent rating was assigned effective October 14, 2011.

The Veteran also initiated appeals with regard to the evaluations for left and right knee arthritis, and surgical scars of the knees, but following issuance of a January 2013 statement of the case (SOC) elected not to perfect those appeals in filing his October 2013 VA Form 9, Appeal to Board of Veterans' Appeals.

However, the Veteran has several times alleged that the disabilities which are before the Board have interfered with his ability to be employed.  A claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim is therefore inferred here.

The issues of clear and unmistakable errors (CUEs) in an April 1995 rating decision which 1) failed to address the issue of service connection for left eye Adie's Syndrome and which 2) and 3) assigned evaluations for right eye Adie's Syndrome and right knee internal derangement have been raised by the record in a October 2011 and August 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Residuals of frostbite of the hands

Upon VA examination in October 2012, it was noted that x-ray results from July 2012 were negative for osteoarthritis, osteoporosis or subarticular punched out lesions of the hands.  Thereafter, the Veteran submitted a statement from Dr. Johnston indicating that the Veteran has significant arthritis that presents with reduced range of motion, pain and swelling of both hands and fingers.  The physician did not, however, provide x-ray results.  As there may have been a worsening of the condition, additional medical examination is warranted.   

Right Knee and Adie's Syndrome

In October 2011 and August 2012, the veteran raised allegations of CUE in the November 1995 rating decision which granted service connection for right knee internal derangement and for right eye Adie's Syndrome.  Specifically, he argued that the right eye and right knee were under evaluated due to a failure to consider all the facts of record, and that the RO had failed to adjudicate a claim for Adie's Syndrome in the left eye.  

As is noted above, these claims have not yet been addressed by the RO; a DRO did note them in January 2013 and directed that they be developed, but the letter sent to the Veteran merely stated that the Veteran's statements could not be accepted as a notice of disagreement (NOD).  Because they have not been adjudicated by the AOJ, it would be premature for the Board to address the merits of the claim.

However, the pending CUE claims are inextricably intertwined with the current appeals for increased evaluations.  Should higher evaluations be assigned as a result of CUE 20 years ago, the current status of the ratings may change, impacting the Board's discussion.  Further, eye disabilities are rated based upon the manifestations in both eyes, generally, and so if a left eye disability is service connected for an earlier period, the applicable criteria may be altered.

Therefore, until the CUE allegations are addressed and settled, the Board must delay adjudication of the current appeals.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Additionally, the Board notes that the signs and symptoms of Adie's Syndrome complained of by the Veteran and described by doctors do not appear to be adequately reflected in the Schedular rating criteria, which focus mainly on impairment of visual acuity or field of vision, or acute physical changes such as scars, or the impact of periodic flare-ups of symptoms.  The chronic and frequent light sensitivity, dizziness, and nausea the Veteran reports are not addressed.  Moreover, he has described how the condition impacts his employment excessively.  Therefore, on remand, it appears that extraschedular consideration and referral under 38 C.F.R. § 3.321 is required. 

Headaches

In November 2013, the RO granted service connection for migraine headaches as secondary to bilateral Adie's Syndrome.  A 30 percent rating was assigned, effective from October 14, 2011.  According to the electronic records in VBMS, the Veteran filed a timely NOD with regard to the evaluation and effective date in November 2014.  38 C.F.R. § 20.305 (if a postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA).

Review of the record shows that no action has been taken in response to the Veteran's filing.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to develop and adjudicate the Veteran's allegations of CUE in a November 1995 rating decision with regard to service connection of left eye Adie's Syndrome and the evaluation of right knee internal derangement and right eye Adie's Syndrome.

2.  Request that the Veteran provide or identify any outstanding medical records that are relevant to his claims, including medical records from Dr. Johnston, Dr. Abrams and St. Rose Hospital.  In a January 2013 VA orthopedic surgery consult, the Veteran reported that he was seen in at St. Rose Hospital nine months earlier due to right knee symptoms.  Provided that the Veteran completes and returns any necessary authorization form, attempt to obtain identified records.  

3.  Obtain any outstanding VA treatment records.  

4.  Schedule the Veteran for an examination to ascertain the current nature and severity of the residuals of frostbite to the hands.  Any necessary tests should be conducted.  The claims folder and relevant electronic records on VBMS and Virtual VA should be made available to the examiner for review.  The examiner's attention is directed to the September 2013 statement of Dr. Johnson indicating that the Veteran has arthritis and skin thinning of the hands.  

The examiner should also provide information concerning the functional impairment that results from the disability as it affects each hand which may affect his ability to function and perform tasks in a work setting.

5.  After completion of the above, refer the Veteran's claim for increased evaluation for bilateral Adie's Syndrome to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.

6.  Issue an SOC regarding the issues of evaluation of migraine headaches and the effective date of service connection for such.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  

7.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




